PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT

This Performance-Based Restricted Stock Agreement dated February   , 2010 is
made by and between Lionbridge Technologies, Inc., a Delaware corporation
(hereinafter referred to as the “Company”), and [NAME], a key employee of the
Company or a subsidiary of the Company (hereinafter referred to as the
“Employee”). This is an Agreement between the Company and the Employee with
respect to restricted stock granted under the 2005 Stock Incentive Plan of
Lionbridge Technologies, Inc., (the “Plan”). Capitalized terms not defined
herein shall have such meanings ascribed to them in the Plan.

WHEREAS, the Nominating and Compensation Committee of the Company’s Board of
Directors (the “Committee”), appointed to administer the Plan, has determined
that it would be to the advantage and best interest of the Company and its
shareholders to grant the Restricted Stock (as hereinafter defined) provided for
herein to the Employee;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

GRANT OF PERFORMANCE-BASED RESTRICTED STOCK

Section 1.1 — Grant of Restricted Stock

In consideration of the Employee’s agreement to remain in the employ of the
Company or its Subsidiary and for other good and valuable consideration, the
value of which exceeds the par value of the Restricted Stock, on the date hereof
the Company grants to the Employee [XXXX #] shares of its common stock $0.01 par
value (the “Restricted Stock”), upon the terms and conditions set forth in this
Agreement.

ARTICLE II

TERMS OF RESTRICTED STOCK

Section 2.1 — Restrictions on Transfer

The Employee may not sell, assign, transfer, pledge, hypothecate, mortgage or
otherwise dispose of, by gift or otherwise, or in any way encumber all or any of
the Restricted Stock until such time as the Restricted Stock becomes vested
pursuant to the provisions of this Agreement.

Section 2.2 — Vesting of Restricted Stock



  (a)   In general.  All shares of Restricted Stock shall be subject to
forfeiture (“unvested”) and shall be forfeited in accordance with the Forfeiture
Schedules set forth in Section 2.2(b) below based on upon the achievement of
revenue and profitability targets (the “Revenue Target” and the “Profitability
Target”), during the calendar year of the grant and the following calendar year
(the “Measuring Period”).



  (b)   Forfeiture Schedule.

All shares of Restricted Stock shall be subject to forfeiture (“unvested”) and
shall be forfeited in accordance with the following schedule based on percent
completion of the Revenue Target and the Profitability Target within the
requisite Measurement Period as follows:    

             
Percent of Revenue target achieved
within the Measurement Period
      Percent of Incentive Restricted
Stock Forfeited
 
           
100%
        0 %
 
           
99%
        1 %
 
           
98%
        2 %
 
           
97%
        3 %
 
           
96%
        4 %
 
           
95%
        5 %
 
           
94%
        6 %
 
           
93%
        7 %
 
           
92%
        8 %
 
           
91%
        9 %
 
           
90%
        10 %
 
           
89%
        14 %
 
           
88%
        18 %
 
           
87%
        22 %
 
           
86%
        26 %
 
           
85%
        30 %
 
           
< 85%
        50 %

              Percent of Profitability target         achieved within the
Measurement       Percent of Incentive Restricted Period       Stock Forfeited
100%
        0 %
 
           
99%
        1 %
 
           
98%
        2 %
 
           
97%
        3 %
 
           
96%
        4 %
 
           
95%
        5 %
 
           
94%
        6 %
 
           
93%
        7 %
 
           
92%
        8 %
 
           
91%
        9 %
 
           
90%
        10 %
 
           
89%
        14 %
 
           
88%
        18 %
 
           
87%
        22 %
 
           
86%
        26 %
 
           
85%
        30 %
 
           
< 85%
        50 %
 
           

(c) To the extent earned in accordance with the above schedule and provided he
or she remained an employee of the Company continuously to January 1st of the
year immediately following the Measuring Period, the Grantee’s rights to the
Restricted Stock shall become nonforfeitable (“vested”) on the date the Company
publicly releases earnings for the second year of the Measuring Period.  

(d) In the event of the Grantee’s death, Disability or a termination of
employment of the Grantee by the Company (or a Subsidiary thereof) other than a
termination for cause, if the event occurs after the end of the calendar year of
the Grant but before the end of the Measuring Period, the Grantee’s rights to
one-half of the Restricted Stock that would otherwise become nonforfeitable
(“vested”) on the date the Company publicly releases earnings for the second
year of the Measuring Period shall become nonforfeitable as of such date.  

(e) In the event of a Reorganization Event, all shares of Restricted Stock shall
vest without any further action on the part of the Company or the Grantee as of
the date of the Change of Control.

  

(f) Definitions.  



  (i)   For all purposes of this Agreement, the term “Reorganization Event”
shall have the meaning set forth in Section 11 of the Plan.



  (ii)   The term “Revenue Target” means $ million to be achieved on a
cumulative basis within the Measurement Period.



  (iii)   The term “Profitability Target” means $ million to be achieved on a
cumulative basis within the Measurement Period and determined as follows:



  •   Income from Operations, plus



  •   Merger, Restructuring & other charges



  •   Amortization of Acquisition Related Intangibles



  •   Depreciation



  •   Amortization, and



  •   Stock Based Compensation Expense

(g) The Grantee acknowledges and agrees that the Nominating and Compensation
Committee of the Board of Directors may in its sole discretion, adjust either
Target to reflect the impact of foreign currency exchange rate fluctuations
during the Measurement Period or any other extraordinary events.  

Section 2.3 — Forfeiture of Restricted Stock

Until the Restricted Stock is vested in accordance with Section 2.2 of this
Agreement, it will be forfeited to the Company immediately upon a termination of
employment for any reason.

Section 2.4 — Escrow

The Secretary of the Company shall retain physical custody of the certificates
representing the Restricted Stock until all of the restrictions imposed pursuant
to this Agreement expire or shall have been removed.

Section 2.5 — Legend

The certificates evidencing the Restricted Stock shall bear a legend
substantially as follows until all of the restrictions imposed pursuant to this
Agreement expire or have been removed:

The shares represented by this certificate are subject to restrictions on
transfer until the date the Company publicly releases its earnings for 2011 and
may not be sold, exchanged, transferred, pledged, hypothecated or otherwise
disposed of except in accordance with and subject to all of the terms and
conditions of a Restricted Stock Agreement dated as of February 5, 2010, a copy
of which the Company shall furnish to the holder of this certificate upon
request and without charge.

1

ARTICLE III

OTHER PROVISIONS

Section 3.1 — Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Employee shall be addressed to such Employee at the address given beneath
such Employee’s signature hereto. By a notice given pursuant to this
Section 3.1, either party may hereafter designate a different address for
notices to be given to such party. Any notice which is required to be given to
the Employee shall, if the Employee is then deceased, be given to the Employee’s
personal representative if such representative has previously informed the
Company of such representative’s status and address by written notice under this
Section 3.1. Any notice shall be deemed duly given when enclosed in a properly
sealed envelope or wrapper addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service.

Section 3.2. – Acknowledgement.

By entering into this Agreement and accepting the Award, Employee acknowledges
that: (a) the Plan is discretionary and may be modified, suspended or terminated
by the Company at any time as provided in the Plan; (b) the grant of the
Restricted Stock is a one-time benefit and does not create any contractual or
other right to receive future grants of awards or benefits in lieu of awards;
(c) all determinations with respect to any such future grants, including, but
not limited to, the times when awards will be granted, the number of shares
subject to each award, the award price, if any, and the time or times when each
award will be settled, will be at the sole discretion of the Company;
(d) Employee’s participation in the Plan is voluntary; (e) the value of the
Restricted Stock is an extraordinary item which is outside the scope of
Employee’s service contract, if any; (f) the Restricted Stock is not part of
normal or expected compensation for any purpose, including without limitation
for calculating any benefits, severance, resignation, termination, redundancy,
end of service payments, bonuses, pension or retirement benefits or similar
payments; (g) the future value of the Common Stock subject to the Restricted
Stock is unknown and cannot be predicted with certainty, (h) neither the Plan,
nor the issuance of the Restricted Stock confers upon Employee any right to
continue in the service of (or any other relationship with) the Company or any
Related Company, (i) the grant of the Restricted Stock will not be interpreted
to form an employment relationship with the Company or any Related Company, and
(j) he or she reconfirms his or her contractual and legal obligations of
confidentiality to the Company and his or her obligations not to compete with
the Company, as such as described in his or her Non-Disclosure Agreement,
Non-Competition Agreement and/or Business Protection Agreement with the Company.

Section 3.3 – Recoupment and Forfeiture on Certain Conditions

The Employee expressly understands and agrees that this grant of Restricted
Stock is conditioned on Employee’s agreement and consent that the Board of
Directors of the Company or its Nominating and Compensation Committee has the
sole discretion to require the Employee or Employee’s estate to repay to the
Company, in cash and upon demand, any Proceeds (as defined below) resulting from
the sale or other disposition (including to the Company) of Shares issuable or
issued upon vesting of Restricted Stock (a) in the event of a  restatement
(other than a restatement due to a change in accounting policies) of the
Company’s financial results where the restatement  results in a material impact
on the financial statements for the period affecting the achievement of the
performance conditions for this grant of Restricted Stock in Section 2.2 or
(b) if the Board or the Committee determines that the Employee has engaged in
fraud or misconduct (“Misconduct) that resulted in or substantially resulted in
vesting of any or all of this grant of Restricted Shares due to achievement of
the performance conditions in Section 2.2.   The amount to be repaid shall be
determined by the Committee in its sole discretion based on its determination of
the effect of the Misconduct or the restatement on the Corporation’s stock
price, up to an amount equal to the market value per Share at the time of such
sale or other disposition multiplied by the number of shares sold or disposed
of.  If Shares have vested and have not been disposed of, Shares will be subject
to forfeiture (together with any cash amounts described in the prior sentence,
“Proceeds”).  Any determination by the Committee with respect to the foregoing
shall be final, conclusive and binding on all interested parties.  This
provision expires on the earlier of (a) a Change of Control or (b) three years
from the date of grant of the Award.

[remainder of page intentionally left blank]

2

Section 3.4 — Construction

In the event of any discrepancy between the terms of this Agreement and the
terms of the Plan itself, the Plan will control. This Agreement shall be
administered, interpreted and enforced under the laws of the Commonwealth of
Massachusetts.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

LIONBRIDGE TECHNOLOGIES, INC.

By:       

     
[NAME]

      

     
Address

3